 


109 HRES 885 EH: Providing for consideration of the bill (H.R. 5638) to amend the Internal Revenue Code of 1986 to increase the unified credit against the estate tax to an exclusion equivalent of $5,000,000 and to repeal the sunset provision for the estate and generation-skipping taxes, and for other purposes.
U.S. House of Representatives
2006-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 885 
In the House of Representatives, U. S.,

June 22, 2006
 
RESOLUTION 
Providing for consideration of the bill (H.R. 5638) to amend the Internal Revenue Code of 1986 to increase the unified credit against the estate tax to an exclusion equivalent of $5,000,000 and to repeal the sunset provision for the estate and generation-skipping taxes, and for other purposes. 
 
 
That upon the adoption of this resolution it shall be in order without intervention of any point of order to consider in the House the bill (H.R. 5638) to amend the Internal Revenue Code of 1986 to increase the unified credit against the estate tax to an exclusion equivalent of $5,000,000 and to repeal the sunset provision for the estate and generation-skipping taxes, and for other purposes. The bill shall be considered as read. The amendment printed in the report of the Committee on Rules accompanying this resolution shall be considered as adopted. The previous question shall be considered as ordered on the bill, as amended, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chairman and ranking minority member of the Committee on Ways and Means; and (2) one motion to recommit with or without instructions. 
 
Karen L. HaasClerk.
